Citation Nr: 0722277	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability 
to include spinal bifida.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November of 1954 to 
October of 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran appeared and testified at a personal hearing in 
January 2007 before the undersigned Veterans Law Judge 
sitting in Portland, Oregon.  A copy of the transcript is in 
the record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The appellant seeks service connection for a low back 
disorder to include spinal bifida.  Because the appellant had 
spinal bifida prior to entering service, his service 
connection claim for spinal bifida is governed by the holding 
in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In 
that case, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that the correct 
standard for rebutting the presumption of soundness requires 
that VA show by clear and unmistakable evidence that (1) the 
appellant's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2006).  See also 
VAOPGCPREC 3-2003.

During his January 2007 hearing, the appellant testified that 
he had back complaints even as a child, and that he had 
complaints of back pain five or six years prior to his entry 
into service.  The appellant also testified that after being 
in service for a while he injured his back doing maneuvers in 
Germany that temporarily paralyzed him from the waist down.  
He was treated in a medical tent before being sent to the 
U.S. Army Hospital in Frankfurt and then he was placed on a 
physical profile for the remainder of his service, which 
involved driving and loading and unloading a big laundry 
truck and which further aggravated his condition.  He stated 
that is was not until 2002 that he had a diagnosis of spinal 
bifida for his back condition.  The veteran's testimony is 
corroborated by his service medical records and, therefore, 
credible.

Although the veteran's service entrance examination did not 
note a prior back condition, his service medical records 
indicate he was treated for scoliosis of the lower lumbar 
spine in June of 1955, and back pain in August of 1955 in 
which record the examiner noted a spinal deformity in the 
lumbar back.  In September of 1955, he was diagnosed with 
spinal bifida, and put on a restricted physical profile.  
Again in November 1955 the appellant was treated in service 
for low back pain in Frankfurt, and reported that he never 
had real trauma to his back, although he had "sprained" his 
back on occasion by lifting heavy objects.  Contemporaneous 
x-rays confirmed spinal bifida in the lumber spine at the L-5 
vertebra.  At the appellant's August 1956 examination a 
spinal condition was noted as "thorocal - slight kyphosis".  
Upon service separation in October of 1956, the appellant 
signed a statement that there was no significant change in 
his condition since his August 1956 examination.

Although there is evidence that the appellant's spinal bifida 
preexisted service, there is not clear and unmistakable 
evidence that his spinal bifida was not aggravated in 
service.  In fact, the evidence shows that the appellant's 
spinal bifida may have been aggravated by his military 
service in Germany, which is why he was placed on a physical 
profile and given alternate duty, although that duty was also 
labor intensive and may have further aggravated his 
condition.  As the record lacks a VA examination and opinion, 
competent medical opinion is required to establish whether 
the appellant's preexisting condition of spinal bifida was 
aggravated by his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).      

Moreover, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA's 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an initial disability rating and an effective date, 
if service connection is granted on appeal, or about the 
information and evidence needed to establish service 
connection for a preexisting condition or due to aggravation 
of a preexisting disorder, and it is unclear whether VA has 
requested "that the claimant provide any evidence in the 
claimant's possession that pertains to [his] claim." 38 
C.F.R. 
§ 3.159(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. 
§ 3.159 (2006) is fully satisfied.  In 
particular, VA must send the appellant a 
corrective notice, that: (1) requests or 
tells the appellant to provide any 
evidence in his possession that pertains 
to his claim, (2) informs the appellant 
of the information and evidence needed to 
establish service connection for a 
preexisting condition or due to 
aggravation of a preexisting disorder 
beyond its natural progression, and (3) 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2. The AOJ should schedule the veteran 
for an orthopedic examination, by an 
appropriate specialist, to determine the 
nature and severity of his low back 
disorder.  The claims file, this remand, 
and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  All indicated tests and 
studies, to include x-rays, should be 
conducted.  The examiner should 
specifically note all disabilities of the 
low back, to include a medical opinion as 
to whether spinal bifida was aggravated 
by his military service or whether any 
increase in disability was due to the 
natural progression of the disease.  The 
full and accurate relevant history of the 
veteran's spinal bifida, relevant service 
medical records, and relevant private 
examination and treatment records from 
November of 1975 should be reviewed by 
the examiner. 

From the results of the VA examination, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's spinal bifida or 
any low back disability is related to 
service.  A complete rationale should be 
provided for any opinion given.  If the 
requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's service connection claim, 
to include on a direct and/or due to 
aggravation of a preexisting condition 
basis, to include consideration of the 
decision reached in Wagner, supra.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




